DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 16-18 in the reply filed on 11/30/22 is acknowledged.

Claims 8-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/22.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on 4/11/18. It is noted, however, that applicant has not filed a certified copy of the DK201800153 application as required by 37 CFR 1.55.
Note that an attempt by the office to electronically retrieve the priority document on 12/22/20 failed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. Journal of Polymer Chemistry Part A 2012, 50, 860-873 (herein Nguyen).
Nguyen was supplied with the IDS filed 5/18/22.
As to claims 1, 3 and 6-7, Nguyen discloses a reaction composition comprising one polymerization composition comprising Cu(0) wire (dormant transition metal catalyst) that is mixed with hydrazine hydrate (an activation agent) to form hydrazine activate Cu(0) wire.  See page 861, right column and the section “Activation of Commercial Cu(0) Wire Hydrazine Method” on page 869.   Note that the hydrazine hydrate is an oxygen scavenger as defined by claim 3.
As to claim 2, the activated Cu(0) wire is stored in a glovebox (at room temperature), which reads on a suitable temperature. .  See the section “Activation of Commercial Cu(0) Wire Hydrazine Method” on page 869.  
As to claim 4, the composition also comprises DMSO (a solvent).  See the section “Activation of Commercial Cu(0) Wire Hydrazine Method” on page 869.  
As to claim 5, the composition is mixed with monomer (methyl acrylate).  See page 869.


Claim(s) 1-7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0090442 (herein Pugh). 
As to claims 1 and 3-7, Pugh discloses a method that involves activating a Cu(II) catalyst with a reducing agent (oxygen scavenger) to reduce to the activated catalyst species Cu(I).  See paragraph 41. The (claim 3 states that ascorbic acid is an oxygen scavenger) scavenger is taught as ascorbic acid (paragraph 63).  
See specifically paragraph 92 teaching adding a copper complex (Cu) into a solvent (hexadecane) with monomer (2-bromo-2-methoxycarbonyl)ethyl acrylate).  Next, a separate composition of activating agent (ascorbic acid) is added to the reaction composition.
As to claim 2, the reaction is stored for 72 hours.  See examples, such as paragraph 92.
As to claims 16-17, Pugh discloses a method that involves activating a Cu(II) catalyst with a reducing agent (oxygen scavenger) to reduce to the activated catalyst species Cu(I).  See paragraph 41. The (claim 3 states that ascorbic acid is an oxygen scavenger) scavenger is taught as ascorbic acid (paragraph 63).  
See specifically paragraph 92 teaching adding a copper complex (Cu) into a solvent (hexadecane) with monomer (2-bromo-2-methoxycarbonyl)ethyl acrylate).  This composition is dormant (inactivate) until the addition of the ascorbic acid (scavenger).  It is clear that no reaction takes place until the ascorbic acid because the reaction is said to take place after its addition and change to a blue color.  See paragraph 92.
As to claim 18, the reaction is stirred (thus stored) at 80 oC until the addition of the ascorbic acid.  See examples, such as paragraph 92.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764